
	

113 S872 IS: Holding Company Registration Threshold Equalization Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 872
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Toomey (for himself
			 and Mr. Pryor) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the Securities Exchange Act of 1934, to make the
		  shareholder threshold for registration of savings and loan holding companies
		  the same as for bank holding companies.
	
	
		1.Short titleThis Act may be cited as the
			 Holding Company Registration Threshold
			 Equalization Act of 2013.
		2.Registration
			 threshold for savings and loan holding companiesThe Securities Exchange Act of 1934 (15
			 U.S.C. 78a et seq.) is amended—
			(1)in section 12(g)
			 (15 U.S.C. 78l(g))—
				(A)in paragraph
			 (1)(B), by inserting after is a bank the following: , a
			 savings and loan holding company (as such term is defined in section 10 of the
			 Home Owners' Loan Act),; and
				(B)in paragraph (4)—
					(i)by inserting after case of a
			 bank the following: , a savings and loan holding company (as
			 such term is defined in section 10 of the Home Owners' Loan Act),;
			 and
					(ii)by
			 striking persons persons and inserting persons;
			 and
					(2)in section 15(d) (15 U.S.C. 78o(d)), by
			 striking case of bank and inserting the following: case
			 of a bank, a savings and loan holding company (as such term is defined in
			 section 10 of the Home Owners' Loan Act),.
			
